                                         Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 1 of 12




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LINDA CHESLOW, et al.,
                                                                                       Case No. 19-cv-07467-PJH
                                  8                   Plaintiffs,

                                  9             v.                                     ORDER GRANTING MOTION TO
                                                                                       DISMISS
                                  10     GHIRARDELLI CHOCOLATE
                                         COMPANY,                                      Re: Dkt. No. 43
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendant Ghirardelli Chocolate Co.’s (“Ghirardelli” or

                                  15   “defendant”) motion to dismiss. The matter is fully briefed and suitable for decision

                                  16   without oral argument. Having read the parties’ papers and carefully considered their

                                  17   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  18   GRANTS defendant’s motion for the following reasons.

                                  19                                        BACKGROUND

                                  20         On September 19, 2019, plaintiffs Linda Cheslow and Steven Prescott (“plaintiffs”)

                                  21   filed a complaint in Sonoma County Superior Court, which defendant removed to federal

                                  22   court on November 13, 2019. Dkt. 1. The complaint asserted three causes of action: (1)

                                  23   violation of California Unfair Competition Law Business & Professions Code § 17200 et

                                  24   seq.; (2) False and Misleading Advertising in violation of Business & Professions Code

                                  25   § 17500 et seq.; and (3) violation of California Consumer Legal Remedies Act, Civil Code

                                  26   § 1750 et seq. Dkt. 1-1. On April 8, 2020, this court granted defendant’s motion to

                                  27   dismiss and dismissed the complaint with leave to amend. See Dkt. 34. On April 29,

                                  28   2020, plaintiffs filed their First Amended Complaint (“FAC”) alleging the same three
                                          Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 2 of 12




                                  1    causes of action as the original complaint. Dkt. 36. Plaintiffs seek to certify a class

                                  2    action of all persons who purchased Ghirardelli’s “Premium Baking Chips Classic White

                                  3    Chips” (the “product”) in the United States or, alternatively, in California.

                                  4           The court’s April 8th order contains a more thorough discussion of the factual

                                  5    background of this case. Dkt. 34 at 2–4. For purposes of the FAC, plaintiffs have pled

                                  6    the following new allegations. Plaintiffs cite and attach to the FAC a consumer study

                                  7    commissioned by plaintiffs to determine whether and to what extent defendant’s labeling

                                  8    misleads consumers into believing that the product contains white chocolate. FAC ¶ 4.

                                  9    The survey’s sample size was 1,278 respondents; respondents were equally allocated to

                                  10   respond to questions concerning one of the following four products: Ghirardelli’s Classic

                                  11   White Chips, Nestle Toll House’s Premier White Morsels, Target’s Market Pantry White

                                  12   Baking Morsels, and Walmart’s White Baking Chips. Id., Ex. A at 3. Respondents were
Northern District of California
 United States District Court




                                  13   asked demographic questions and then shown the front panel of one of the four products.

                                  14   Id. at 20–21. They were then asked questions such as “Based on your review of this

                                  15   package, do you think that this product contains white chocolate.” Id. at 22.

                                  16          According to the survey results, 91.88 percent of respondents indicated that they

                                  17   believed the product contained white chocolate while 8.12 percent did not think the

                                  18   product contained white chocolate. Id. ¶ 4. The respondents were asked “If, after

                                  19   purchasing this Product, you learned that the Product contained no white chocolate or

                                  20   chocolate of any kind, would you be less or more satisfied with you purchase?” Id. 64.69

                                  21   percent of respondents answered that they would either be “much less satisfied” or

                                  22   “somewhat less satisfied.” Id. 35.31 percent of respondents would be “neither less nor

                                  23   more satisfied,” “somewhat more satisfied,” or “much more satisfied.” Id. Similar

                                  24   percentages responded that they would be much or somewhat less likely to purchase the

                                  25   product again (65.32 percent) as compared to more likely to purchase the product again

                                  26   (34.68 percent). Id.

                                  27          Additionally, each plaintiff alleges with greater specificity the reasons why they

                                  28   were deceived by the packaging and why they relied on the product’s package. For
                                                                                      2
                                            Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 3 of 12




                                  1    example, Cheslow desired white chocolate chips to bake holiday cookies, bars, and

                                  2    brownies and found the product in a section of a Target store labeled “chocolate chips.”

                                  3    Id. ¶ 43. Cheslow saw the picture of white chocolate chips on the label, as well as the

                                  4    references to “Premium” and “Classic White Chips,” and she believed that the product

                                  5    contained white chocolate. Id. She did not spend “minutes and minutes” comparing the

                                  6    product’s front and back label to determine whether it contained chocolate because she

                                  7    assumed it contained chocolate based on the front panel. Id. Prescott alleges that he

                                  8    relied upon the labeling and advertising of the product, which he reasonably believed to

                                  9    be white chocolate. Id. ¶ 44.

                                  10           Plaintiffs also discuss at length the history of chocolate, how chocolate is made,

                                  11   and the attributes of white chocolate. See id. ¶¶ 10–21. This discussion is relevant

                                  12   because, according to plaintiffs, chocolate is perceived to be a unique, irreplaceable
Northern District of California
 United States District Court




                                  13   product and reasonable consumers do not think they are purchasing a “cheap knock-off

                                  14   pretending to be chocolate.” Id. ¶ 18.

                                  15                                             DISCUSSION

                                  16   A.      Legal Standard

                                  17           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  18   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191,

                                  19   1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  20   a complaint include a “short and plain statement of the claim showing that the pleader is

                                  21   entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  22   12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  23   facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  24   Cir. 2013).

                                  25           While the court is to accept as true all the factual allegations in the complaint,

                                  26   legally conclusory statements, not supported by actual factual allegations, need not be

                                  27   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  28   sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.
                                                                                        3
                                          Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 4 of 12




                                  1    Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  2           “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  3    the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  4    alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  5    to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  6    has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  7    P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  8    clear the complaint cannot be saved by any amendment. In re Daou Sys., Inc., 411 F.3d

                                  9    1006, 1013 (9th Cir. 2005).

                                  10          Review is generally limited to the contents of the complaint, although the court can

                                  11   also consider documents “whose contents are alleged in a complaint and whose

                                  12   authenticity no party questions, but which are not physically attached to the plaintiff’s
Northern District of California
 United States District Court




                                  13   pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon

                                  14   Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), superseded by statute on

                                  15   other grounds as stated in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th Cir.

                                  16   2017)); see also Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can

                                  17   consider a document on which the complaint relies if the document is central to the

                                  18   plaintiff’s claim, and no party questions the authenticity of the document.” (citation

                                  19   omitted)). The court may also consider matters that are properly the subject of judicial

                                  20   notice (Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001)), and exhibits

                                  21   attached to the complaint (Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  22   1542, 1555 n.19 (9th Cir. 1989)).

                                  23          For plaintiffs’ claims that sound in fraud, the complaint must also meet the

                                  24   heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Kearns v.

                                  25   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Rule 9(b) requires a party alleging

                                  26   fraud or mistake to state with particularity the circumstances constituting fraud or mistake.

                                  27   “To satisfy Rule 9(b)’s particularity requirement, the complaint must include an account of

                                  28   the time, place, and specific content of the false representations as well as the identities
                                                                                     4
                                            Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 5 of 12




                                  1    of the parties to the misrepresentations.” Depot, Inc. v. Caring for Montanans, Inc., 915

                                  2    F.3d 643, 668 (9th Cir. 2019) (internal quotation marks omitted). In other words,

                                  3    “[a]verments of fraud must be accompanied by ‘the who, what, when, where, and how’ of

                                  4    the misconduct charged.” Kearns, 567 F.3d at 1124. Plaintiffs must also offer “an

                                  5    explanation as to why the statement or omission complained of was false or misleading.”

                                  6    In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc), superseded

                                  7    by statute on other grounds as stated in SEC v. Todd, 642 F.3d 1207, 1216 (9th Cir.

                                  8    2011).

                                  9             Finally, if dismissal is warranted, it is generally without prejudice, unless it is clear

                                  10   that the complaint cannot be saved by any amendment. Sparling, 411 F.3d at 1013.

                                  11   “Leave to amend may also be denied for repeated failure to cure deficiencies by previous

                                  12   amendment.” Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13   B.       Analysis

                                  14            1.     Whether the Product Would Deceive a Reasonable Consumer

                                  15            Plaintiffs bring three claims under three different California statutes: the Unfair

                                  16   Competition Law (“UCL”), False Advertising Law (“FAL”), and the Consumer Legal

                                  17   Remedies Act (“CLRA”). The UCL prohibits any “unlawful, unfair or fraudulent business

                                  18   act or practice.” Cal. Bus. & Prof. Code § 17200. “The false advertising law prohibits any

                                  19   unfair, deceptive, untrue, or misleading advertising.” Williams v. Gerber Prod. Co., 552

                                  20   F.3d 934, 938 (9th Cir. 2008) (citing Cal. Bus. & Prof. Code § 17500) (internal quotation

                                  21   marks omitted). The CLRA prohibits “unfair methods of competition and unfair or

                                  22   deceptive acts or practices.” Cal. Civ. Code § 1770.

                                  23            The Ninth Circuit has explained that “these [three] California statutes are governed

                                  24   by the ‘reasonable consumer’ test.” Williams, 552 F.3d at 938 (quoting Freeman v. Time,

                                  25   Inc., 68 F.3d 285, 289 (9th Cir. 1995)); accord Consumer Advocates v. Echostar Satellite

                                  26   Corp., 113 Cal. App. 4th 1351, 1360 (Ct. App. 2003). “Under the reasonable consumer

                                  27   standard, [plaintiffs] must show that members of the public are likely to be deceived.”

                                  28   Williams, 552 F.3d at 938. “The California Supreme Court has recognized that these
                                                                                        5
                                          Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 6 of 12




                                  1    laws prohibit not only advertising which is false, but also advertising which[,] although

                                  2    true, is either actually misleading or which has a capacity, likelihood or tendency to

                                  3    deceive or confuse the public.” Id. (internal quotation marks omitted) (quoting Kasky v.

                                  4    Nike, Inc., 27 Cal. 4th 939, 951 (2002)). The reasonable consumer test requires more

                                  5    than a mere possibility that defendant’s product “might conceivably be misunderstood by

                                  6    some few consumers viewing it in an unreasonable manner.” Lavie v. Procter & Gamble

                                  7    Co., 105 Cal. App. 4th 496, 508 (Ct. App. 2003). Rather, the test requires a probability

                                  8    “that a significant portion of the general consuming public or of targeted consumers,

                                  9    acting reasonably in the circumstances, could be misled.” Id.

                                  10          Generally, “whether a reasonable consumer would be deceived . . . [is] a question

                                  11   of fact not amenable to determination on a motion to dismiss.” Ham v. Hain Celestial

                                  12   Grp., Inc., 70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014); see Reid v. Johnson & Johnson,
Northern District of California
 United States District Court




                                  13   780 F.3d 952, 958 (9th Cir. 2015). “However, in rare situations a court may determine,

                                  14   as a matter of law, that the alleged violations of the UCL, FAL, and CLRA are simply not

                                  15   plausible.” Ham, 70 F. Supp. 3d at 1193.

                                  16          In this case, the reasonable consumer test governs the plausibility of all three of

                                  17   plaintiffs’ claims. The court begins with a brief summary of its prior order and then

                                  18   addresses the new allegations and arguments put forth by the parties.

                                  19                 a.     Summary of the Prior Order

                                  20          In its prior order, the court distinguished between factual allegations relating to the

                                  21   product’s packaging and facts external to the packaging. With regard to the former, the

                                  22   court first determined that the adjective “white” in the term “White Chips” did not define

                                  23   the food itself but rather defined the color of the food. Dkt. 34 at 9. Given the common

                                  24   understanding of the word white, it would not be appropriate to base liability off of a

                                  25   misunderstanding of that word. Id. Next, the court found that the word “premium” in the

                                  26   phrase “Premium Baking Chips” constituted puffery and was not actionable. Id. at 10–11.

                                  27   With regard to the images of baking chips and cookies with chips, the court determined

                                  28   that it would be unreasonable to draw a specific qualitative message about a product
                                                                                     6
                                          Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 7 of 12




                                  1    from an image on that product. Id. at 12–13. Finally, the court determined that, because

                                  2    the product did not contain a deceptive act to be dispelled, plaintiffs could not ignore

                                  3    information on the product’s label. Id. at 14–15. Specifically, the ingredient list did not

                                  4    include the words chocolate or cocoa and the general consuming public would not be

                                  5    free to ignore the ingredient list. Id. at 15.

                                  6           The court then surveyed the facts and circumstances extrinsic to the product’s

                                  7    label. First, the court reasoned that, because plaintiffs did not allege they relied on

                                  8    Ghirardelli’s website when purchasing the product, they could not allege they were

                                  9    deceived by that website. Id. at 15–16. Second, the court found plaintiffs did not allege

                                  10   they relied on a so-called bait and switch on the part of Ghirardelli. Id. at 16. Third, the

                                  11   court found that the placement of the product in the grocery aisle was not alleged to be

                                  12   under defendant’s control and, further, that drawing a particular conclusion from a
Northern District of California
 United States District Court




                                  13   product’s placement was not supported by the allegations. Id. at 17. Because the court

                                  14   found that plaintiffs failed to state a claim for their UCL, FAL, and CLRA causes of action,

                                  15   it declined to reach defendant’s remaining arguments. Id.

                                  16          With respect to the court’s prior findings, defendant argues that the FAC relies

                                  17   largely on the same arguments as those in the initial complaint. Mtn. at 6–7. In

                                  18   response, plaintiffs argue that the amended complaint cures any defects in the original

                                  19   complaint. Opp. at 7. Specifically, plaintiffs have re-pled the basis for their desire to

                                  20   purchase white chocolate and why they believed the product contained white chocolate.

                                  21   Id. They also have identified what advertising and packaging they relied on and aver that

                                  22   they would not have purchased the product had they known it was fake white chocolate.

                                  23   Id. Later in the opposition, plaintiffs reargue several of the same arguments previously

                                  24   decided in the court’s prior order, including that the ingredient list is not a defense to a

                                  25   deceptive advertising claim, that the term “White” refers to the type of chocolate but not

                                  26   its color, that the placement of the product next to other Ghirardelli chocolate chips is

                                  27   deceptive, and the reference to “premium” in “Premium Baking Chips” is deceptive non-

                                  28   puffery. Id. at 12–17.
                                                                                        7
                                           Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 8 of 12




                                  1           Plaintiffs’ arguments concerning issues decided in the court’s prior order generally

                                  2    do not put forward any reason for the court to change its findings.1 Accordingly, the court

                                  3    reaffirms its prior order and turns to the new allegations included in the FAC.

                                  4                  b.     New Allegations

                                  5           The most significant new allegation in the FAC concerns a consumer survey that

                                  6    plaintiffs commissioned. See FAC ¶ 4 & Ex. A. As detailed above, plaintiffs

                                  7    commissioned a consumer survey that resulted in nearly 92 percent of respondents who

                                  8    viewed the front panel of the product indicating that they thought it contained white

                                  9    chocolate while only 8 percent thought it did not contain white chocolate. Id. ¶ 4. A

                                  10   majority of respondents would either be much less satisfied or somewhat less satisfied

                                  11   with their purchase if they learned that the product contained no white chocolate. Id.

                                  12          Citing Becerra v. Dr. Pepper/Seven Up, Inc., 945 F.3d 1225 (9th Cir. 2019),
Northern District of California
 United States District Court




                                  13   defendant urges the court to reject the survey as legally insufficient because plaintiffs fail

                                  14   to identify anything false or misleading on the product’s label. Mtn. at 9. Defendant also

                                  15   contends that even if the court were to accept a survey generally, this particular survey

                                  16   should not be persuasive because the respondents were only shown the front panel of

                                  17   the package but not the back panel, which includes the ingredient list. Id. at 9–10.

                                  18   Ghirardelli next argues that a more plausible reading of the survey is that the

                                  19   respondents used “white chocolate” as a shorthand rather than meaning FDA-compliant

                                  20   white chocolate. Id. at 10.

                                  21          Plaintiffs argue that the consumer survey should be accepted and this case is

                                  22
                                       1After briefing was completed but prior to the noticed hearing date for its motion,
                                  23
                                       defendant filed a notice of supplemental authority, citing an opinion by Judge Freeman in
                                  24   Prescott, et al. v. Nestle USA, Inc., No. 19-cv-07471-BLF (N.D. Cal. June 4, 2020). Dkt.
                                       50. Plaintiffs object to this filing on the grounds that Judge Freeman’s decision was not
                                  25   published and is not relevant to plaintiffs’ FAC that purportedly cured any defects. Dkt.
                                       51. Neither reason is sufficient grounds to strike defendant’s filing and the court
                                  26   OVERRULES plaintiffs’ objection. Judge Freeman’s opinion involved allegations by the
                                       same plaintiffs and same law firm against a different defendant concerning a similar white
                                  27   chip product. Judge Freeman’s opinion relied in part on this court’s prior order dismissing
                                       plaintiffs’ claims, so citing that opinion with approval would be somewhat circular. Nor
                                  28   does Judge Freeman’s order touch on the key issue in this order, the impact of the
                                       consumer survey.
                                                                                        8
                                          Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 9 of 12




                                  1    distinguishable from Becerra. Opp. at 8. According to plaintiffs, Becerra dealt with an

                                  2    interpretation of a relative term in a product, but this case involves a binary question—

                                  3    whether a reasonable consumer believes the product contains white chocolate or not. Id.

                                  4    at 9. Plaintiffs also point out that 92 percent of respondents support their interpretation of

                                  5    the product, while the plaintiffs in Becerra were only able to demonstrate that 12.5

                                  6    percent of consumers supported the plaintiffs’ interpretation. Id.

                                  7           In Becerra v. Dr. Pepper/Seven Up, Inc., the Ninth Circuit addressed the

                                  8    persuasive effect of a consumer survey alleged as part of a complaint. That case

                                  9    involved an allegation that the word “diet” in the product “Diet Dr. Pepper” meant drinking

                                  10   Diet Dr. Pepper assisted in weight loss or healthy weight management. Becerra, 945

                                  11   F.3d at 1227. Based on dictionary definitions of the term “diet,” the court determined that

                                  12   “no reasonable consumer would assume that Diet Dr. Pepper’s use of the term ‘diet’
Northern District of California
 United States District Court




                                  13   promises weight loss or management.” Id. at 1229. Similar to this case, the plaintiff in

                                  14   Becerra had amended her complaint in response to the district court’s order dismissing

                                  15   the complaint for failure to state a claim. To cure her deficiencies, the plaintiff included a

                                  16   summary of a consumer survey as proof that the majority of consumers would think that

                                  17   the term “diet” offers certain health benefits. Id. at 1227.

                                  18          On appeal, the Becerra court noted that because the survey was included in the

                                  19   operative complaint, its allegations must be accepted as true. Id. at 1231. The court

                                  20   then stated:

                                  21                  a reasonable consumer would still understand “diet” in this
                                                      context to be a relative claim about the calorie or sugar content
                                  22                  of the product.        The survey does not address this
                                                      understanding or the equally reasonable understanding that
                                  23                  consuming low-calorie products will impact one’s weight only to
                                                      the extent that weight loss relies on consuming fewer calories
                                  24                  overall. At bottom, the survey does not shift the prevailing
                                                      reasonable understanding of what reasonable consumers
                                  25                  understand the word “diet” to mean or make plausible the
                                                      allegation that reasonable consumers are misled by the term
                                  26                  “diet.”
                                  27   Id. The court held that the plaintiff did not state a claim for false advertising. Id.

                                  28          In its prior order, this court determined plaintiffs’ claim that the word “white” in the
                                                                                      9
                                         Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 10 of 12




                                  1    term “white chips” meant white chocolate chips was unreasonable. Dkt. 34 at 9–10.

                                  2    Further, because there were no affirmative misrepresentations on the label, a plaintiff

                                  3    could not ignore the ingredient list that discloses the actual ingredients. Id. at 14. This

                                  4    presents a similar question as Becerra: whether a consumer survey can shift the

                                  5    prevailing reasonable understanding that white chips does not include chocolate.

                                  6           As an initial observation, the Becerra court noted that “[t]he survey cannot, on its

                                  7    own, salvage [the plaintiff’s] claim.” 945 F.3d at 1231. One district court interpreted that

                                  8    statement as a generally applicable rule that a survey, on its own, cannot satisfy the

                                  9    reasonable consumer test but found a consumer survey to provide support for the

                                  10   plaintiff’s false advertising claim. Tucker v. Post Consumer Brands, LLC, No. 19-CV-

                                  11   03993-YGR, 2020 WL 1929368, at *5 (N.D. Cal. Apr. 21, 2020) (“[W]hile the consumer

                                  12   survey described in the amended complaint cannot, on its own, satisfy the reasonable
Northern District of California
 United States District Court




                                  13   consumer test, it provides further support for plaintiff’s position.” (footnote omitted)). In

                                  14   Tucker, unlike Becerra, the court determined that the plaintiff’s allegations plausibly

                                  15   stated a claim and the consumer survey bolstered the court’s finding that a significant

                                  16   portion of reasonable consumers would be deceived. This case, however, is more similar

                                  17   to Becerra than Tucker because this court has already determined that plaintiffs fail to

                                  18   state a claim concerning allegations both intrinsic and extrinsic to the product’s label.

                                  19          The survey itself undermines, rather than supports, plaintiffs’ claims. Of course,

                                  20   the court must accept as true all factual allegations in the complaint and attached to the

                                  21   pleadings—this includes the allegations concerning the survey and the survey itself,

                                  22   attached as an exhibit. What’s notable about the survey is not what it does allege but

                                  23   what it fails to address. As defendant points out, the survey only showed respondents

                                  24   the front panel of the product. FAC, Ex. A at 20. By omitting the back panel, the survey

                                  25   deprived respondents of relevant information, namely the ingredient list. As this court’s

                                  26   prior order makes clear, where the defendant does not commit a deceptive act, the

                                  27   reasonable consumer cannot entirely disregard the ingredient list. Dkt. 34 at 14; see also

                                  28   Truxel v. Gen. Mills Sales, Inc., No. C 16-04957 JSW, 2019 WL 3940956, at *4 (N.D. Cal.
                                                                                     10
                                         Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 11 of 12




                                  1    Aug. 13, 2019) (“Plaintiffs cannot plausibly claim to be misled about the sugar content of

                                  2    their cereal purchases because Defendant provided them with all truthful and required

                                  3    objective facts about its products, on both the side panel of ingredients and the front of

                                  4    the products’ labeling.”). Even in cases that find a false advertising claim to be plausible,

                                  5    courts have recognized that “sometimes what is said on the back of a package makes a

                                  6    difference.” Brady v. Bayer Corp., 26 Cal. App. 5th 1156, 1167 (Ct. App. 2018).

                                  7    Because the survey does not address the ingredient list (by omitting the back panel), it

                                  8    cannot transform plaintiffs’ unreasonable understanding concerning white chips into a

                                  9    reasonable one.

                                  10          Plaintiffs advance a few additional arguments concerning the survey. First, they

                                  11   cite Kwan v. SanMedica International, 854 F.3d 1088, 1091–92 (9th Cir. 2017), for the

                                  12   proposition that a study can support a false advertising claim involving an affirmative
Northern District of California
 United States District Court




                                  13   misrepresentation. Opp. at 8. The excerpt quoted by plaintiffs supporting this proposition

                                  14   was itself a quoted excerpt from the district court’s opinion and the Ninth Circuit did not

                                  15   rely on or discuss the effect of a study on a false advertising claim. The court does not

                                  16   discount the fact that a consumer survey can be used to prove a false advertising claim.

                                  17   Instead, the issue here is not quantum of proof but whether a consumer survey can

                                  18   transform an unreasonable understanding of a product into a reasonable one.

                                  19          Second, plaintiffs characterize Becerra’s discussion of a consumer survey as

                                  20   cabined to false advertising claims involving relative terms whereas this case does not

                                  21   involve a relative claim. Id. at 8–9. Becerra did not turn on whether the claim was

                                  22   relative; it turned on whether the plaintiff’s understanding concerning the defendant’s

                                  23   claim was reasonable or unreasonable. The Becerra court’s final sentence concerning

                                  24   the consumer survey emphasizes this point: “At bottom, the survey does not shift the

                                  25   prevailing reasonable understanding of what reasonable consumers understand the word

                                  26   “diet” to mean or make plausible the allegation that reasonable consumers are misled by

                                  27   the term ‘diet.’” 945 F.3d at 1231.

                                  28          In sum, the court previously determined that it was unreasonable for plaintiffs to
                                                                                    11
                                         Case 4:19-cv-07467-PJH Document 52 Filed 07/17/20 Page 12 of 12




                                  1    think that the term “white” in “white chips” meant white chocolate chips. Critical to this

                                  2    conclusion was both the lack of an affirmative deceptive statement and the presence of

                                  3    an ingredient list to dispel any doubt as to the contents of the product. Plaintiffs newly

                                  4    added allegations do not substantially change the court’s prior conclusion and,

                                  5    accordingly, the court finds that plaintiffs’ UCL, FAL, and CLRA claims all fail to state a

                                  6    claim as a matter of law. As before, the court need not reach defendant’s alternative

                                  7    arguments regarding standing and Federal Rule of Civil Procedure 9(b)’s heightened

                                  8    pleading requirements and does not revisit its separate order on defendant’s partial

                                  9    motion for summary judgment. See Dkt. 37.

                                  10          Finally, plaintiffs request leave to amend if the court dismisses the FAC. Opp. at

                                  11   22. The court previously expressed its skepticism that any amendment could cure the

                                  12   defects in the complaint because Ghirardelli’s packaging would not change in any
Northern District of California
 United States District Court




                                  13   amended complaint. Dkt. 34 at 18. Plaintiffs have not identified what additional facts

                                  14   they might allege to cure any deficiencies and, if those facts existed, then they would

                                  15   have been included in the FAC. Any further amendment would be futile and, accordingly,

                                  16   the claims will be dismissed with prejudice.

                                  17                                          CONCLUSION

                                  18          For the foregoing reasons, defendant’s motion to dismiss plaintiffs’ first through

                                  19   third causes of action is GRANTED and plaintiffs’ claims are DISMISSED WITH

                                  20   PREJUDICE.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 17, 2020

                                  23                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                      12
